t c memo united_states tax_court bud raymond petitioner v commissioner of internal revenue respondent docket no filed date bud raymond pro_se andrew r moore for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues for decision are the amount_realized ' with regard to items listed in the notice_of_deficiency respondent concedes that petitioner is entitled to a dollar_figure capital_loss relating to the sale of baseball cards and dollar_figure of deductions on schedule a itemized_deductions as to continued - - by petitioner on account of receiving various promissory notes whether petitioner is entitled to use the installment_method under sec_453 to report gain realized from the sale of single family homes and if so whether petitioner properly reported his income according to that method ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and the accompanying exhibits are incorporated herein by this reference at the time petitioner filed the petition he resided in atwater california during petitioner operated as a sole_proprietorship under the name bud g raymond construction for three generations the members of the raymond family have been involved in the construction business petitioner and his father and son have been home builders petitioner became involved in the construction business when he helped his father build ' continued subsequent determinations petitioner and respondent agree that petitioner must report interest_income of dollar_figure rental income of dollar_figure on schedule e supplemental income and loss income of dollar_figure on schedule f profit or loss from farming other income of dollar_figure and social_security_benefits of dollar_figure petitioner and respondent also agree that computational adjustments may be required for self-employment taxes and the deduction associated with the self-employment taxes imposed all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure approximately homes later on his own as described below petitioner developed a subdivision consisting of homes for low income families in addition he also built and sold custom designed homes in petitioner purchased a tract of land which he subdivided into lots and is now known as the pajaro dunes subdivision petitioner obtained financing from the savings bank of stockton to construct homes in the subdivision additionally he hired his son’s construction company to supervise the construction of the subdivision fourteen homes were completed in while homes were completed in petitioner hired rancho real_estate rancho to market and sell the homes rancho placed advertisements in local newspapers and posted signs to market the properties in rancho procured the sale of homes the next year in the remaining homes were sold the purchase prices of the homes ranged from dollar_figure to dollar_figure to facilitate the sales in petitioner accepted promissory notes for part of the purchase prices on of the homes sold that year and requested second deeds of trust to secure the notes the promissory notes range in principal the typical financing structure consisted of the following arrangement typically known as an mortgage the savings bank of stockton financing percent of the purchase_price with a loan at an 5-percent interest rate continued q4e- amounts from dollar_figure to dollar_figure and the aggregate face value of the notes amounts to dollar_figure the typical note to petitioner has an interest rate of percent and is subject_to amortization over years after years however a balloon payment is due for the outstanding principal balance as of the time of trial one note was no longer secured_by a second deed_of_trust as a result of a foreclosure on the first deed_of_trust one note had been fully repaid and the remaining notes were outstanding on his tax_return petitioner a cash_basis taxpayer did not use the installment_method when recognizing income from his construction business on his schedule c profit or loss from business petitioner did not include the face value of the promissory notes in his gross_receipts because he believed that as a cash_basis taxpayer he did not have to report that income until he actually received payment additionally on his through tax returns petitioner did not employ the installment_method on his through tax returns petitioner however did report the interest_income associated with the promissory notes respondent determined that the face value of the promissory notes had to be returned as schedule c continued amortizable over a 30-year period and secured_by a first deed_of_trust petitioner financing the next percent of the purchase_price and the purchaser paying the remaining percent out of his own funds the principal benefit of this arrangement was that the purchaser avoided the cost of private mortgage_insurance _- _- gross_receipts in petitioner’s tax_return opinion realization and recognition of income sec_1001 provides that the gain realized from the sale of property shall be the excess of the amount_realized over the adjusted_basis the amount_realized consists of the sum of any money received plus the fair_market_value of the property other than money received sec_1001 if the taxpayer has a realized gain after the calculations of the amount_realized and adjusted_basis the taxpayer must generally recognize the entire gain as income see sec_1001 the tax law however provides that for certain_sales of property the taxpayer can use the installment_method to defer recognition of income see sec_451 sec_453 sec_1001 under sec_453 a taxpayer can use the installment_method only if there has been an installment_sale an installment_sale is a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 using the installment_method the taxpayer recognizes a proportion of the payment received in any given year commensurate with the percentage that the gross_profit bears to the total_contract_price see sec_453 wang v commissioner t c memo berger v commissioner tcmemo_1996_76 dealer -- - dispositions however are not installment_sales therefore the gains associated with those dispositions cannot be reported under the installment_method see sec_453 a the parties’ disagreements petitioner and respondent disagree over whether petitioner may use the installment_method to report income before we evaluate whether petitioner is entitled to use the installment_method we deal with petitioner’s assertion at trial that he would have been lucky to receive percent of the face value of the promissory notes based on the evidence before us we have found that petitioner received promissory notes with a total face value of dollar_figure secured_by second deeds of trust petitioner has not introduced any evidence other than his self- serving testimony indicating that the fair_market_value of the notes was less than the face value because petitioner has failed to do so we conclude that the amount_realized includes the total face value of the promissory notes see 98_tc_54 71_tc_998 see also 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 petitioner claims that pursuant to sec_453 he is entitled to defer the gain relating to the sale of the homes until the promissory notes are converted into cash respondent - argues that because petitioner’s sales are dealer dispositions the installment_method is unavailable to petitioner pursuant to sec_453 a petitioner counters that the definitions of a dealer as listed in black’s law dictionary 6th ed and webster’s encyclopedic unabridged dictionary of the english language lead to the conclusion that one who makes property to sell is not a dealer because he constructs homes petitioner argues that he is not a dealer and therefore the sales cannot be categorized as dealer dispositions for the following reasons we agree with respondent dealer dispositions sec_453 a prohibits the use of the installment_method with regard to income from a dealer_disposition see also sec_453 b the term dealer_disposition includes any disposition of real_property which is held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business sec_453 because congress has provided the meaning of a dealer_disposition we are precluded from resorting to a dictionary definition of the word dealer in deciding the issue in dispute we therefore analyze whether petitioner falls within the context of sec_453 b to establish whether a taxpayer has held property for sale to customers in the ordinary_course_of_his_trade_or_business we - - look to the taxpayer’s intent at the time he disposes of the property see 89_tc_467 generally we look to the following factors when making such evaluation the taxpayer’s purpose for initially acquiring the property the purpose for which the property was subsegquently held the extent to which the taxpayer made improvements to the property the frequency number and continuity of sales the extent and nature of the taxpayer’s efforts to sell the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property the extent and nature of the transactions involved and the taxpayer’s everyday business and the relation of realty income to total income see id pincite neal t baker enters inc v commissioner tcmemo_1998_302 nadeau v commissioner t c memo tollis v commissioner tcmemo_1993_63 affd without published opinion 46_f3d_1132 6th cir although no single factor is determinative the combination of several factors supporting a particular result is sufficient for us to decide whether a taxpayer held property for sale to customers in the ordinary course of a trade_or_business see cottle v commissioner supra pincite we may however consider earlier events to decide what the taxpayer’s purpose was at the time of the sale see 89_tc_467 --- - in the instant case petitioner purchased land with the intention of subdividing it into residential lots and constructing single family residences thereon by doing so petitioner substantially improved the property furthermore petitioner listed the property with rancho and through rancho petitioner advertised the property in newspapers and on posted signs over a 2-year period petitioner sold the homes built in the subdivision after adjusting for concessions by the parties petitioner had gross_receipts of dollar_figure not including the dollar_figure in notes subject_to the present dispute cost_of_goods_sold of dollar_figure and expenses of dollar_figure from his construction business based on the record before us we conclude that petitioner held the homes in pajaro dunes primarily_for_sale_to_customers in the ordinary course of his business therefore the sales were on account of dealer dispositions and do not qualify as installment_sales accordingly petitioner must include the face value of the notes in his income in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned we note that in california an agent may be authorized to carry forward any ordinary business transaction the agent's act becoming the act of his principal whittaker v otto cal rptr ct app see also channel lumber co inc v simon cal rptr 2d ct app as a result we need not evaluate whether petitioner correctly applied the installment_method -- - above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
